Citation Nr: 9903992	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-30 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected residuals of a gunshot wound to the dorsum 
of the left hand, including fractured 3rd, 4th, and 5th 
metacarpals with bone graft and injury to Muscle Group IX, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for residuals of a 
laminectomy.

3.  Entitlement to service connection for degenerative 
arthritis (osteoarthritis).

4.  Entitlement to an increased disability evaluation for 
service-connected  rheumatoid arthritis, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision denied the 
appellant's claims for: (1) an increased disability 
evaluation in excess of 30 percent for service-connected 
residuals of a gunshot wound to the dorsum of the left hand, 
including fractured 3rd, 4th, and 5th metacarpals with bone 
graft and injury to Muscle Group IX; (2) service connection 
for a laminectomy; (3) service connection for degenerative 
arthritis (osteoarthritis); and (4) an increased disability 
evaluation in excess of 20 percent for service-connected 
rheumatoid arthritis.

In February 1996, the appellant filed a notice of 
disagreement pertaining to all four of these issues.  In 
March 1996, the RO issued a statement of the case (SOC) 
addressing only the issues of: (1) entitlement to an 
increased disability evaluation for service-connected 
residuals of a gunshot wound to the dorsum of the left hand; 
and (2) entitlement to service connection for a laminectomy.  
Unfortunately, the SOC failed to address the issues of 
entitlement to service connection for degenerative arthritis 
(osteoarthritis) and entitlement to an increased disability 
evaluation in excess of 20 percent for service-connected 
rheumatoid arthritis.  "Where the claimant . . . files a 
notice of disagreement with the decision of the agency of 
original jurisdiction, . . . such agency shall prepare a 
statement of the case."  38 U.S.C.A. § 7105(d)(1).  
Accordingly, these issues must be remanded to the RO for 
issuance of a statement of the case (SOC) addressing these 
issues.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) 
(If a claim has been placed in appellate status by the filing 
of a notice of disagreement, the Board must remand the claim 
to the RO for preparation of a SOC as to that claim); 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of a notice of disagreement).  Thus, these issues are 
addressed in the REMAND portion of this decision.

The Board also finds, after a thorough review of the 
appellant's claims file, that the issue of entitlement to 
service connection for residuals of a laminectomy, is 
inextricably intertwined with the issue of entitlement to 
service connection for degenerative arthritis 
(osteoarthritis).  Specifically, the Board believes that the 
appellant's laminectomy may be secondary to his degenerative 
arthritis.  Therefore, it is incumbent upon the Board to 
remand this issue to the RO so that it may properly develop 
the appellant's claim of entitlement to service connection 
for degenerative arthritis (osteoarthritis), before the Board 
renders a final adjudication of the issue of entitlement to 
service connection for residuals of a laminectomy. Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Finally, in his substantive appeal form, VA Form 9, the 
appellant raised a claim of entitlement to an increased 
disability rating for his service-connected scar, right iliac 
crest, former donor site.  Accordingly, this issue is 
referred to the RO for development as appropriate. See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran's residuals of a gunshot wound to the left 
hand are manifested by good curling ability of the fingers, 
normal function of the thumb, no tenderness to palpation, no 
sensory loss, a normal sized left forearm, and reduced grip 
strength and pinching ability.



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for service-connected residuals of a gunshot wound to 
the dorsum of the left hand, including fractured 3rd, 4th, 
and 5th metacarpals with bone graft and injury to Muscle 
Group IX, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5218, 5309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claim for an increased rating for residuals of 
a gunshot wound to the left hand is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Veterans Appeals (Court) has held that a mere 
allegation that a service-connected disability has increased 
in severity is sufficient to render the claim well grounded. 
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts needed to adjudicate a 
schedular evaluation of the veteran's residuals of a gunshot 
wound to the left hand have been properly developed.  No 
further assistance to the veteran is required on that issue 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a). Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Littke v. Derwinski, 1 Vet. App. 90, 91 (1990).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Consideration of the entire recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).
II.  Factual Background

The veteran served on active duty in the United States Army 
from October 1943 through April 1946.  A review of the 
veteran's service medical records revealed that he was 
injured by rifle fire during active combat against the enemy 
on Leyte Island, Philippines, in December 1944.  A treatment 
report, dated in January 1945, noted diagnoses of: (1) 
gunshot wound, severe, left hand, entrance wound into the 
dorsum over mid-shaft of 2nd metacarpal, exit wound medial 
aspect of hand, mid-shaft of 5th metacarpal, perforating 
skin, muscle and bone; and (2) fracture, compound, 
comminuted, complete, of 3rd, 4th, and 5th metacarpals, left 
hand.

In April 1946, the RO issued a rating decision that granted 
service connection, in pertinent part, for a residuals of a 
gunshot wound to the left hand.  The report indicated that 
this condition had not yet stabilized and a temporary rating 
was assigned.  A subsequent rating decision, dated December 
1946, recharacterized the veteran's condition as a gunshot 
wound penetrating the dorsum of the left hand, with compound 
comminuted fractures of the 3rd, 4th and 5th metacarpals, 
resulting in unfavorable ankylosis, middle, right and little 
finger and intrinsic muscle injury, Group IX, post operative 
bone graft.  It also assigned thereto a 30 percent disability 
rating, effective November 1946.

In March 1995, the veteran filed his present claim for an 
increased disability rating, in excess of 30 percent, for his 
service-connected residuals of a gunshot wound to the left 
hand.  In support of his claim, the veteran submitted a 
medical treatment report, dated in May 1995, from M. Hayward, 
M.D.  The report noted the veteran's history, in pertinent 
part, of a gunshot wound to the left hand.  The report also 
indicated that he experienced symptoms of "left hand 
weakness and contractive."  A diagnosis of scar and 
deformity, left hand, was given.

In August 1995, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of difficulty using his left hand for any functions.  This 
report also shows that he is right handed and is not 
ambidextrous.  Physical examination revealed, in part:

Left elbow normal range of motion.  Left 
forearm normal size and is equal to the 
right.  Left wrist extension 5 degrees 
only with some pain.  Flexion is normal.  
Ulnar drift which is not correctable.  
Flexion contractures at the MCPs 2, 4 and 
5, worse in 2 and 3.  Small muscle 
atrophy with an intrinsic defect worse in 
the area of the second and third 
metacarpals.  This is an old surgical 
scar in the area of the bone graft.  Swan 
neck deformities in digits 3 and 4 in the 
left hand.  Severely limited function in 
that he cannot oppose and does not have 
pinch or grasp.  He cannot close 
completely nor can he open and there is a 
10 degree flexion contracture of these 
fingers 2, 3 and 5.

The report concluded with an impressions of status post 
gunshot wound involving left hand with severe deformity and 
decreased function, and rheumatoid arthritis, mild on 
examination.  The Board notes that the above report refers to 
"MCPs 2,4 and 5."  The reference to "MCP 4" appears to be a 
typographical error in that the medical evidence shows 
injuries to the 3rd, 4th and 5th metacarpals and not to the 2nd.  
Moreover, after mentioning flexion contractures at the "MCPs 
2, 4, and 5," the examination report continues with the 
information that the contractures are "worse in 2 and 3," 
which the Board takes as further evidence that the examiner, 
or transcriptionist, meant to refer to the 3rd finger, not 
the 2nd.

In September 1995, a VA examination for neurological 
disorders was conducted.  The report of this examination 
noted the veteran's complaints of "difficulty at times with 
grasping items with his left hand, and finds that things tend 
to fall out of it once he does hold on to them with the left 
hand."  The report noted that he "has no complaints of loss 
of sensation in the left hand and says that his thumb is 
stronger than the fingers."  The report also noted that he 
"has well-healed scars" on his left hand.  Physical 
examination revealed:

On neurologic examination his left hand 
only looks minimally smaller than his 
right hand.  This is true especially of 
the 3rd, 4th and 5th digits and the 
muscles that innervate them, mainly those 
in the wrist and hand.  There is a 
minimal difference in the appearance of 
the forearms.  There is fasciculation.  
There is no marked focal atrophy present.  
On strength testing of his left hand he 
has normal function of the muscles 
supplying the thumb, he has good curling 
of the fingers, being 5/5.  The muscles 
innervating the little finger, especially 
the abductor of the little finger are 
only at 3.5/5, and the finger extensors 
are at 3.5 to 4/5.  He has difficulty 
touching his thumb and little finger tips 
together on the left and can do this 
readily on the right side.  There is no 
sensory loss in the hand.  There is some 
ulnar deviation of the entire hand and 
wrist on the left side.  His reflexes are 
normal in the upper extremities.  There 
is no tenderness to palpation.

The report concluded with an impression indicating that the 
neurologic deficits are confined to the motor strength as 
described in his left hand, and probably secondary to direct 
trauma to those fingers or muscles and tendons supplying 
them.  
III.  Analysis

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Veterans Appeals (the Court).  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56 (1998).  Disabilities of 
Muscle Group IX, involving the intrinsic muscles of the hand, 
are rated on limitation of motion.  The hand is so compact a 
structure that isolated muscle injuries are rare, being 
nearly always complicated with injuries of bones, joints, and 
tendons.  38 C.F.R. § 4.73, Diagnostic Code 5309, Note 
(1998).  

The Schedule for Rating Disabilities provides a system for 
rating the severity of ankylosis and limitation of motion of 
single digits and combinations of digits. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216 to 5223 (1998).  The veteran's service-
connected residuals of a gunshot wound to the dorsum of the 
left hand, including fractured 3rd, 4th, and 5th metacarpals 
with bone graft and injury to Muscle Group IX, is currently 
evaluated as 30 percent disabling, by analogy under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5218 for unfavorable ankylosis of 
three digits of one hand.  Pertinent regulations provide that 
"[w]hen an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous". 38 
C.F.R. § 4.20 (1998).

Under Diagnostic Code 5218, unfavorable ankylosis of three 
digits of the minor hand, involving the index, ring and 
little fingers warrants a 30 percent disability rating for 
disability of the minor extremity.  The same rating is 
applied for ankylosis of three digits of the minor hand, 
involving the index, middle and ring fingers or the index, 
middle and little fingers.  To warrant an evaluation in 
excess of 30 percent, for unfavorable ankylosis of three 
fingers, involvement of the thumb must be shown. 38 C.F.R. § 
4.71a, Diagnostic Code 5218 (1998).

An increase is also warranted for unfavorable ankylosis of 
four digits of the hand of the minor extremity.  If such 
ankylosis includes the index, middle, ring and little finger, 
an evaluation of 40 percent is warranted; if it includes the 
thumb, middle, ring and little finger, an evaluation of 50 
percent is warranted. 38 C.F.R. § 4.71a, Diagnostic Code 5217 
(1998).  A 50 percent evaluation is also warranted for 
unfavorable ankylosis of all five fingers of the minor 
extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5216 (1998).

In considering evaluation under those codes, ankylosis is 
considered to be unfavorable when the ankylosis or limited 
motion prevents flexion of the tips of the fingers to within 
2 inches (5.1 cm.) of the median transverse fold of the palm; 
and it is considered favorable if flexion is possible to 
within 2 inches (5.1 cm.).  Extremely unfavorable ankylosis 
will be rated as amputation under the provisions of 
Diagnostic Codes 5152 through 5156. 38 C.F.R. § 4.71a.

After a careful review of the evidence of record, the Board 
concludes that symptoms manifested by the veteran's service-
connected residuals of a gunshot wound to the dorsum of the 
left hand, including fractured 3rd, 4th, and 5th metacarpals 
with bone graft and injury to Muscle Group IX, are 
appropriately rated as 30 percent disabling under Diagnostic 
Code 5218.  In this regard, the report of his VA neurological 
examination, dated September 1995, noted that the veteran 
"has difficulty at times with grasping items with his left 
hand."  The report also indicated, however, that strength 
testing of his left hand revealed "normal function of the 
muscles supplying the thumb, he has good curling of the 
fingers, being 5/5."  The report also noted that the 
veteran's left thumb and little finger were able to touch, 
although with difficulty.  Finally, the report indicated that 
he has "no complaints of loss of sensation in the left hand 
and says that his thumb is stronger than the fingers."  The 
report of his VA examination for joints, dated August 1995, 
noted that "there is a 10 degree flexion contracture of 
these fingers 2, 3 and 5."  The report also noted that the 
veteran's left forearm was normal in size and equal to his 
right.  As there is no evidence of ankylosis or limited range 
of motion of four digits of the veteran's left hand or the 
thumb of his left hand, the Board concludes that his symptoms 
exhibited by the fingers of his left hand are appropriately 
rated.  See Diagnostic Codes 5216 and 5217 (1998).

The Board also considered whether the veteran should receive 
a separate evaluation for muscle damage to the left hand, to 
particularly include loss of grip and strength. However, the 
Board observes that damage to the intrinsic muscles of the 
hand (Muscle Group IX) is evaluated under Diagnostic Code 
5309, which in turn bases its ratings on limitation of motion 
of the affected part.  As an evaluation of the muscle damage 
of the left hand would therefore entail a repeat of the 
evaluation of the limited finger motion already performed 
above under Diagnostic Code 5218, a separate rating under 
Diagnostic Code 5309 would constitute impermissible 
pyramiding. See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.14 (1996) ("[t]he evaluation of the same 
disability under various diagnoses is to be avoided.").

In reaching its conclusions herein, the Board notes that the 
veteran is not show to have such disabling pain productive of 
functional impairment as to warrant consideration of 
assignment of an increased evaluation under the criteria of 
38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  As noted in the September 1995 VA 
neurological examination, strength testing revealed normal 
function of the muscles supplying the thumb and that "he has 
good curling of the fingers, being 5/5."  The examination 
report also noted that there is no sensory loss in the left 
hand and no tenderness to palpation.  The report of veteran's 
VA examination for joints, dated August 1995, revealed his 
forearm to be of normal size and equal to in size to his 
right forearm.


ORDER

Entitlement to an increased disability evaluation in excess 
of 30 percent for service-connected residuals of a gunshot 
wound to the dorsum of the left hand, including fractured 
3rd, 4th, and 5th metacarpals with bone graft and injury to 
Muscle Group IX, is denied.


REMAND

As noted above, the RO has not issued a statement of the case 
(SOC) addressing the issues of entitlement to service 
connection for degenerative arthritis (osteoarthritis); and 
entitlement to an increased disability evaluation in excess 
of 20 percent for service-connected rheumatoid arthritis.  
"Where the claimant . . . files a notice of disagreement 
with the decision of the agency of original jurisdiction, . . 
. such agency shall prepare a statement of the case."  
38 U.S.C.A. § 7105(d)(1).  Thus, the RO must issue a SOC 
addressing these issues. See Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) (If a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a SOC as 
to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance of SOC 
required after filing of a notice of disagreement).  

The Board also finds the issue of entitlement to service 
connection for residuals of a laminectomy to be inextricably 
intertwined with the issue of entitlement to service 
connection for degenerative arthritis (osteoarthritis).  
Specifically, the Board believes that the veteran's 
laminectomy may have resulted from his degenerative arthritis 
(osteoarthritis).  Accordingly, both of these issues appear 
to require a factual determination regarding the 
relationship, if any, between the veteran's degenerative 
arthritis (osteoarthritis) and his active duty service.  
Therefore, the RO should render a final adjudication on the 
issue of entitlement to service connection for residuals of a 
laminectomy only after it has properly developed the 
veteran's claim for entitlement to service connection for 
degenerative arthritis (osteoarthritis). Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Board has found that the issue of 
entitlement to service connection for 
laminectomy is inextricably intertwined 
with the issue of entitlement to service 
connection for degenerative arthritis 
(osteoarthritis).
Accordingly, the RO should reconsider the 
following issues:

(1) Entitlement to service 
connection for degenerative 
arthritis (osteoarthritis).

(2) Entitlement to service 
connection for residuals of a 
laminectomy.

2.  The RO should issue a SOC on the 
claim to entitlement to a disability 
evaluation in excess of 20 percent for 
the veteran's service-connected 
rheumatoid arthritis.

The statements of the case should explain 
the application of the laws and 
regulations to the evidence in making 
these decisions.  Thereafter, the veteran 
and his representative should be afforded 
a reasonable period of time in which to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

